Citation Nr: 1814919	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  15-17 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease (CAD) status post coronary artery bypass graft prior to March 29, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.  The Veteran died in May 2017.  The Appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which awarded service connection for CAD status post coronary artery bypass graft and assigned an initial 60 percent rating, effective November 28, 2010.  

In August 2016, the Board granted a 100 percent schedular rating for CAD from March 29, 2016, forward, and remanded the issues of entitlement to a disability rating in excess of 60 percent prior to March 29, 2016 for CAD and entitlement to a TDIU.

In a January 2017 rating decision, the RO awarded the Veteran a TDIU due to his service-connected CAD, effective from November 28, 2010 to March 28, 2016, the day prior to the assignment of the 100 percent schedular rating for CAD.

The Veteran's surviving spouse requested to be a substitute claimant for the claims that remained pending at the time of his death for the purpose of seeing the claims to completion.  A November 2017 letter approved the Appellant as a valid substitute claimant for the Veteran as to the issue of entitlement to an initial disability rating in excess of 60 percent for coronary artery disease status post coronary artery bypass graft prior to March 29, 2016.  See U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran was assigned a total disability rating based on individual unemployability based solely on his service-connected CAD status post coronary artery bypass graft, from November 28, 2010 to March 28, 2016.

2.  There is no longer a question or controversy regarding the benefit sought as to the Appellant's claim for entitlement to an initial disability rating in excess of 60 percent for CAD status post coronary artery bypass graft prior to March 29, 2016.


CONCLUSION OF LAW

The claim of entitlement to an initial disability rating in excess of 60 percent for CAD status post coronary artery bypass graft prior to March 29, 2016 is moot and therefore the claim is no longer an issue of fact or law before the Board.  38 U.S.C. §§ 511(a), 7104(a), 7105(d)(5) (2012); 38 C.F.R. §§ 20.101, 20.200, 20.202 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in May 2017. The Veteran's death certificate lists his cause of death as respiratory failure, acute renal failure and cecal volvulus.  The Veteran's surviving spouse requested to be a substitute claimant for the claims that remained pending at the time of his death.  The Appellant was approved the as a valid substitute in November 2017.

The Appellant seeks an initial disability rating in excess of 60 percent for CAD status post coronary artery bypass graft prior to March 29, 2016.  The Board notes that a TDIU rating from November 28, 2010 to March 29, 2016 was assigned based on the Veteran's CAD.  For the reasons discussed below, the Board finds the issue of an increased rating for CAD status post coronary artery bypass graft moot due to the assignment of a TDIU rating from November 28, 2010 to March 29, 2016 based solely upon the Veteran's CAD.

The Court of Appeals for Veterans Claims (Court) has recognized that there are "benefits that flow from having a 100% schedular rating that are not available under a TDIU rating."  Acosta v. Principi, 18 Vet. App. 53, 61 (2004).  For instance, 100 percent ratings are more difficult to reduce than TDIU ratings.  Acosta, 18 Vet. App. at 61.  Specifically, total disability ratings based on the severity of the disability and not granted purely because of hospital, surgical, or home treatment, or individual unemployability, will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  See 38 C.F.R. § 3.343 (2017).  Moreover, there is special monthly compensation available for veterans who are permanently housebound that is payable only if the veteran has a "single service-connected disability rated as 100[%]."  38 C.F.R. § 3.350(i)(2) (2017).  

However, the same concerns that arose in Acosta are not present in this matter.  There are no additional benefits that would flow to the Appellant from the Veteran having a 100 percent schedular rating for CAD status post coronary artery bypass graft that are not available under a TDIU rating based solely upon that same disability.  Because the Veteran has died, there is no need for the added protections of 38 C.F.R. § 3.343, and there is no potential for housebound benefits under 38 C.F.R. §3.350(i)(2) to be granted as the Veteran's only other service-connected disability was a scar rated as noncompensable.  Regardless, more recent caselaw holds that a TDIU rating based on a single disability is permitted to satisfy the statutory requirement of a total rating for purposes of housebound benefits.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Therefore, the issue of an increased schedular rating for CAD status post coronary artery bypass graft prior to March 29, 2016, is moot.  There is no case or controversy before the Board, and the Appellant's claim is dismissed.


ORDER

The issue of entitlement to an initial disability rating in excess of 60 percent for CAD status post coronary artery bypass graft prior to March 29, 2016 is moot, and therefore is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


